ACCEPTED
                                                                                       05-15-00560-CR
                                                                            FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                 10/28/2015 5:19:39 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                            NO. 05-15-00560-CR

                            T.C. No. F14-75905-J                     FILED IN
                                                              5th COURT OF APPEALS
                                                                   DALLAS, TEXAS
                                                              10/28/2015 5:19:39 PM
                                                                     LISA MATZ
CLEZEL MONTAGUE MUGHNI                 *      FIFTH                    Clerk


                   Appellant           *      DISTRICT COURT

VS.                                    *      OF APPEALS

STATE OF TEXAS,                        *      IN

                   Appellee            *      DALLAS, TEXAS



                  MOTION FOR EXTENSION OF TIME

                      TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      COMES NOW, the Defendant in the above-styled and numbered

cause, by and through his attorney of record, and moves the Court to extend

the time for filing the Appellant's Brief, and in accordance with the appellate

rules, submits the following facts:

1. Trial Court: Criminal District Court Number 3

2. Date of appealable order: 04-22-2015

3. Cause number: F14-75905-J

4. Chanda Renee Kimbell vs. State of Texas
5. Offense for which Appellant was convicted: Capital Murder

6. Punishment assessed: Life confinement without the possibility of parole.

7. Date Motion for New Trial filed: 04-27-2015

8. Date Notice of Appeal filed: 04-27-2015

9. Deadline for filing Appellant's brief: 10-28-2015

10. Length of time requested for the extension: 30 days

11. The number of extensions of time which have been granted previously

   regarding this item: 0

12. The facts relied upon to reasonably explain the need for an extension:

   a. Counsel is going to be out of town October 30-November 2, 2015.

   b. Counsel is writ master on a writ of habeas corpus, has held a hearing

      and is preparing findings of fact and conclusions of law cause

      numbers W02-74060 Q and W02-74062-Q.

   c. Counsel is diligently working on Appellant’s brief in Robert Alex v.

      State of Texas, Case Number 05-15-00539-CR, which is currently

      overdue and the appeal has been abated for a hearing to be held

      regarding the continued prosecution of such an appeal.
In addition, the undersigned counsel respectfully shows the Court that unless

   this motion is granted, the Appellant will be denied the effective

   assistance of counsel on appeal and any meaningful appeal as provided

   by statute.



   WHEREFORE, PREMISES CONSIDERED, the Appellant prays that

   this Honorable Court will extend the time within which to file the

   Appellant's Brief until the 27th November 2015.



                                       Respectfully submitted,

                                       /s/ Jennifer Balido

                                       Jennifer Balido
                                       3500 Maple Avenue, Suite 400
                                       Dallas, TX 75219
                                       214-845-7570

                                       jbalido@aol.com
                                       State Bar No. 10474880

                                       ATTORNEY FOR APPELLANT
                       CERTIFICATE OF SERVICE


      I hereby certify that the foregoing Motion was served on the office of

Craig Watkins, Criminal District Attorney for Dallas County, 133 N.

Riverfront Blvd., LB 19, Dallas, Texas 75207,

                                      /s/ Jennifer Balido
                                      Attorney for Appellant